Citation Nr: 0802173	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-28 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left lower extremity, claimed as secondary to a service-
connected low back disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar and thoracic spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a low 
back disability, and for pain of the left lower extremity, 
claimed as secondary to a low back disability.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.   In a subsequent September 2006 rating 
decision, the veteran was awarded service connection, with a 
10 percent initial rating, for lumbar and thoracic 
spondylosis, effective July 21, 2005.  The veteran 
subsequently initiated and perfected appeals of these initial 
rating and effective date determinations.  In October 2007, 
the veteran testified at the RO before the undersigned Acting 
Veterans Law Judge.  At that time he also withdrew his claim 
for an earlier effective date for the award of service 
connection for a low back disability, and thus that issue is 
no longer before the Board.  

At his October 2007 personal hearing, the veteran stated that 
he intended to seek service connection for a right, not a 
left, leg disability.  As the issue of entitlement to service 
connection for a disability of the right leg has not been 
decided by the RO or perfected on appeal, it is not properly 
before the Board at this time.  Nonetheless, the RO is 
invited to take appropriate action on this pending informal 
claim.  

The issue of entitlement to an increased initial rating for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not establish a current 
(separate and distinct) disability of the left leg.  


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by 
service, or is due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in August 2005, 
November 2005, December 2005, and May 2006: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned has therefore been rendered moot.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  With respect to his service connection 
claim, the veteran was afforded a June 2006 VA examination to 
accurately assess the etiology of that claimed disability.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The veteran initially raised a claim for service connection 
for a disability of the left lower extremity, claimed as 
secondary to a service-connected low back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a Court decision that clarified the circumstances 
under which a veteran may be compensated for an increase in 
the severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 
38 C.F.R. § 3.310 (2007).  

The veteran's service medical records appear to be 
incomplete.  However, those records available do not reflect 
any diagnosis of or treatment for a left lower extremity 
disorder.  His February 1966 service separation examination 
was negative for any abnormalities of the lower extremities, 
and on his concurrent report of medical history he denied any 
disorders of the legs, knees, or ankles.  

The veteran has received VA outpatient treatment since 
approximately 2005.  He has consistently reported low back 
pain, with occasion radiation into the lower extremities.  

In June 2006, the veteran was afforded a VA orthopedic 
examination.  He stated he originally injured his spine in 
service, and has had chronic low back pain since that time.  
Occasionally, his pain radiated into the lower extremities, 
and with prolonged sitting, he experienced tingling in the 
left leg.  On physical examination his deep tendon reflexes 
were normal and equal bilaterally at the knees and ankles.  
Strength of the lower extremities was within normal limits, 
as was sensory response.  Straight leg raising was negative 
bilaterally in both sitting and supine positions.  The 
muscles of the left leg were without tenderness, and the 
final impression was of no evidence of radiculopathy or 
muscle abnormalities in the left leg.  In other words, a 
disability of the left leg/extremity was not identified.

At his October 2007 personal hearing, the veteran stated he 
experienced pain down his right, not left, leg.  His pain 
radiated down his spine into his right lower extremity, 
occasionally to the right ankle.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a left lower extremity disorder, to 
include as secondary to a low back disability.  Although the 
veteran has reported hip and leg pain associated with his 
back pain, the medical evidence does not suggest that the 
veteran suffers from a separate and distinct disability of 
the left lower extremity.  This is not to say that the 
veteran's complaints of hip pain are simply disregarded; but 
rather, the Board has no basis on which to award a separate 
grant of service connection for a left leg disability because 
there is no diagnosis of such found in the record.  Indeed, 
to the extent that the veteran is claiming generalized pain 
of the lower extremities, pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted when there is no sufficient factual showing 
that the pain derives from an in-service injury or disease.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, 
service connection for a disability of the left lower 
extremity, to include as secondary to a low back disability, 
must be denied.  The Board notes, however, that this 
determination by the Board does not prohibit a future award, 
should the evidence warrant, of a higher rating for his 
service-connected low back disability based on radiation of 
pain into the lower extremities.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
While the veteran himself has alleged during the pendency of 
this appeal that he has a current disability of the left 
lower extremity, as a layperson, he is not capable of making 
medical conclusions; thus, his statements regarding causation 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In this case, there is no medical evidence establishing a 
current left leg disorder, separate and distinct from the 
service-connected spondylosis of the lumbar and thoracic 
spine.  Moreover, the evidence does not establish that any 
current leg disorder had its onset during service, or as 
secondary to a service-connected low back disorder.  Thus, 
the preponderance of the evidence is against a finding 
service connection and the claim must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a disability of the left leg, claimed 
as secondary to a service-connected low back disability, is 
denied.  


REMAND

The veteran also seeks an initial rating in excess of 10 
percent for his lumbar and thoracic spondylosis.  The veteran 
was most recently examined for this disorder in June 2006, 
less than two years ago.  However, he has asserted on several 
occasions that his disability has worsened since that 
examination.  On his January 2007 VA Form 9, the veteran 
stated at the time of his June 2006 VA examination he was 
"feeling pretty good" due to use of painkillers.  Since 
that time, his disability has worsened, according to an 
attached statement, and the veteran believed an increased 
rating was warranted.  At his October 2007 hearing, the 
veteran also stated his low back disability has increased in 
severity.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all inpatient and outpatient 
treatment records from the Dorn VAMC since 
February 2007.  A negative response should 
be appropriately annotated into the 
record.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his service-connected lumbar 
and thoracic spine disability.  The claims 
file must be furnished to the examiner for 
review in connection with the examination.  
The examination should include full range 
of motion studies (utilizing a 
goniometer), x-rays, and any other tests 
considered necessary by the examiner.  The 
examiner should provide ranges of motion 
for the thoracolumbar spine reflecting 
forward flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  In testing range of motion of 
the veteran's thoracolumbar spine, the 
examiner should note if the veteran has 
any additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  The examiner should also 
determine the frequency and duration of 
any incapacitating episodes, if any, 
resulting from the veteran's thoracolumbar 
spine disability.  Any other disability, 
to include any neurological disability, 
resulting from the veteran's thoracolumbar 
spine disability also should be noted.  
The medical basis for all opinions 
expressed should also be given.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

3.  After undertaking any additional 
development deemed appropriate, to include 
obtaining any intercurrent pertinent 
medical treatment records, and giving the 
appellant full opportunity to supplement 
the record, the RO should then adjudicate 
the veteran's pending claim in light of 
any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


